Name: Commission Regulation (EEC) No 465/91 of 27 February 1991 correcting Regulation (EEC) No 3864/90 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 91 Official Journal of the European Communities No L 54/25 COMMISSION REGULATION (EEC) No 465/91 of 27 February 1991 correcting Regulation (EEC) No 3864/90 fixing the sluice-gate prices and levies for poultrymeat HAS ADOPTED THIS REGULATION : Article 1 Footnote reference (2) is hereby added opposite CN codes 0207 39 55, 0207 39 73, 0207 39 77, 0207 43 1 5, 0207 43 53 and 0207 43 63 superscript in the column entitled 'Levy' in the Annex to Regulation (EEC) No 3864/90 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for poultrymeat were set by Commission Regulation (EEC) No 3864/90 (3); Whereas a check has shown that the mistake was made in the Annex to the said Regulation ; whereas the Regulation should, therefore, be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 353, 17 . 12. 1990, p. 23. O OJ No L 367, 29. 12. 1990, p . 72.